
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 100
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Gutierrez (for
			 himself, Mr. Cicilline,
			 Mr. Frank of Massachusetts,
			 Ms. Baldwin,
			 Mr. Polis, and
			 Mr. Payne) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Honoring the life of David Kato and all who
		  are victims of violence in Uganda because of their sexual orientation or gender
		  identity.
	
	
		Whereas Uganda has experienced decades of political
			 unrest;
		Whereas the Government of Uganda has systematically
			 repressed dissenting voices;
		Whereas the United States Government provides $456,800,000
			 in military and humanitarian aid to Uganda each year in addition to the annual
			 World Bank commitment of $100,000,000;
		Whereas basic human rights and civil liberties are already
			 under threat in Uganda and in the surrounding region for lesbian, gay,
			 bisexual, and transgender (LGBT) individuals;
		Whereas the Ugandan Parliament is considering legislation
			 to further criminalize homosexuality, even imposing the death penalty and
			 further compromising basic civil rights;
		Whereas the Ugandan Parliament is considering legislation
			 that turns neighbor against neighbor, and family member against family member
			 by requiring reporting of friends and family who identify as LGBT to government
			 authorities;
		Whereas the debate around the proposed legislation has
			 promoted a climate of fear and insecurity throughout Uganda and has led to
			 deadly acts of violence;
		Whereas David Kato began fighting for LGBT rights in
			 Uganda upon return from Johannesburg, South Africa, in 1998;
		Whereas after witnessing the transition from apartheid and
			 the growth of rights for LGBT people in South Africa, Mr. Kato began fighting
			 for similar acceptance in Uganda;
		Whereas despite adversity, Mr. Kato campaigned for LGBT
			 rights in addition to his work as a school teacher, helping to develop HIV/AIDS
			 policies with a number of organizations;
		Whereas when the legislation criminalizing homosexuality
			 was proposed, Mr. Kato decided to quit his work as a school teacher and
			 dedicate his life to the campaign for the rights of LGBT people;
		Whereas Mr. Kato’s name and picture were published in a
			 Ugandan magazine along with other potential homosexuals under the headline
			 Hang Them;
		Whereas although the Ugandan High Court ruled that such
			 media attention violated human dignity and the right to privacy, threats
			 continued, and on January 26, 2011, Mr. Kato was beaten to death with a hammer
			 in his home;
		Whereas the gruesome nature of Mr. Kato’s death has had a
			 chilling effect for all human rights defenders and normalizes violence against
			 vulnerable people;
		Whereas international human rights organizations continue
			 to call for a proper investigation by the Ugandan police into Mr. Kato's
			 vicious murder;
		Whereas intimidation, violence, and the threat of violence
			 continues against defenders and allies of LGBT individuals and the broader
			 society with the apparent acquiescence of the state;
		Whereas many of the crimes against LGBT persons have gone
			 unpunished; and
		Whereas the Government of Uganda, like all other nations,
			 has an obligation to uphold human rights based upon international treaties and
			 its own High Court rulings: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the life of David Kato and all who
			 are victims of violence in Uganda because of their sexual orientation or gender
			 identity;
			(2)calls on the
			 global community to fill the void that is left by the tragic murder of Mr. Kato
			 and to continue to passionately advocate for the human rights of all
			 individuals;
			(3)urges the
			 Government of Uganda to thoroughly investigate Mr. Kato’s death and to share
			 its findings with the international community;
			(4)condemns the
			 atmosphere of anti-gay sentiment that supports and endorses violence against
			 the LGBT community; and
			(5)calls on the Government of Uganda, as
			 friends of the Ugandan Government and, more importantly, the Ugandan people, to
			 ensure that all of its citizens can live openly and freely, without threat of
			 violence or reprisal.
			
